                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                          CASE NO. 3:17-CR-219-FDW-DCK

 UNITED STATES OF AMERICA,                              )
                                                        )
                 Plaintiff,                             )
                                                        )
    v.                                                  )       ORDER
                                                        )
 JOSHUA KENNETH HARTUNG,                                )
                                                        )
                 Defendant.                             )
                                                        )

         THIS MATTER IS BEFORE THE COURT on the Government’s “Motion To Seal”

(Document No. 193) filed on June 12, 2021. This motion has been referred to the undersigned

Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is appropriate. Having

carefully considered the motion and the record, the undersigned will deny the motion.

         A party who seeks to seal any pleading must comply with the Local Rules of this Court.

Local Civil Rule(“LCvR”) 6.1 provides in relevant part as follows:

         LCvR. 6.1     SEALED FILINGS AND PUBLIC ACCESS.

                (a)     Scope of Rule. To further openness in civil case
                proceedings, there is a presumption under applicable common law
                and the First Amendment that materials filed in this Court will be
                filed unsealed. This Rule governs any party’s request to seal, or
                otherwise restrict public access to, any materials filed with the Court
                or used in connection with judicial decision- making. As used in
                this Rule, “materials” includes pleadings and documents of any
                nature and in any medium or format.

                (b)    Filing under Seal. No materials may be filed under seal
                except by Court order, pursuant to a statute, or in accordance with a
                previously entered Rule 26(e) protective order.

                (c)     Motion to Seal or Otherwise Restrict Public Access. A
                party’s request to file materials under seal must be made by formal
                motion, separate from the motion or other pleading sought to be




     Case 3:17-cr-00219-FDW-DCK Document 194 Filed 06/14/21 Page 1 of 2
              sealed, pursuant to LCvR 7.1. Such motion must be filed
              electronically under the designation “Motion to Seal.” The motion
              must set forth:

                     (1)     A non-confidential description of the
                     material sought to be sealed;
                     (2)     A statement indicating why sealing is
                     necessary and why there are no alternatives to filing
                     under seal;
                     (3)     Unless permanent sealing is sought, a
                     statement indicating how long the party seeks to have
                     the material maintained under seal and how the
                     matter is to be handled upon unsealing; and
                     (4)     Supporting statutes, case law, or other
                     authority.
LCvR 6.1.

       By the instant motion, the Government seeks to seal its “…Response In Opposition To

Defendant’s Motion For Compassionate Release” (Document No. 192), as well the Court’s order

on the instant motion. (Document No. 193). The Government’s motion does not set forth any of

the requirements listed above. See LCvR 6.1(c).

       Having considered LCvR 6.1(c) and LCrR 49.1.1, the Court will deny the motion, without

prejudice.

       IT IS, THEREFORE, ORDERED that the Government’s “Motion To Seal” (Document

No. 193) is DENIED WITHOUT PREJUDICE. The Government should promptly file a revised

motion that addresses the requirements of LCvR 6.1(c).

       SO ORDERED.

                                    Signed: June 14, 2021




                                               2
     Case 3:17-cr-00219-FDW-DCK Document 194 Filed 06/14/21 Page 2 of 2
